NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STEPHEN ASTBURY, DOC #733763,    )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3299
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Deno G. Economou
and Brian A. Iten, Judges.




PER CURIAM.


              Affirmed.


SILBERMAN, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.